Citation Nr: 9930902	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-15 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a respiratory 
disability as a result of asbestos exposure during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.  This is an appeal from a February 1997 rating action 
by the Department of Veterans Affairs (VA) Regional Office 
Sioux Falls, South Dakota, which denied entitlement to 
service connection for a respiratory disability as a result 
of exposure to asbestos during service.  In August 1998 the 
veteran testified at a hearing before a Member of the Board 
of Veterans' Appeals (Board) sitting at the regional office.  
The case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  A respiratory disability was not demonstrated during the 
veteran's period of active military service.

2.  A respiratory disability, diagnosed as asthma, was 
initially medically demonstrated many years following the 
veteran's separation from military service.

3.  The evidence indicates that the veteran had probable 
exposure to asbestos during his military service.

4.  There is no medical evidence or medical opinion linking 
the veteran's current respiratory disability to asbestos 
exposure during service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a respiratory 
disability as a result of asbestos exposure during service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background.

The veteran's service medical records, including the report 
of his physical examination for separation from service do 
not reflect any complaints or findings regarding a 
respiratory disability.  When he was examined for separation 
from service the respiratory system was reported to be 
normal.  A chest X-ray study was negative.

The veteran's initial claim for VA disability benefits was 
submitted in August 1987.  He claimed entitlement to 
disability pension benefits based on reaching age 65.

In November 1987 the veteran was awarded improved disability 
pension commencing in September 1987.

In June 1996 the veteran submitted a claim for service 
connection for a respiratory disability on the basis of 
exposure to asbestos during service.

The regional office later received VA outpatient treatment 
records reflecting that the veteran was observed and treated 
for various conditions during 1995 and 1996 including asthma.

In September 1996 the National Personnel Records Center 
advised the regional office that it had no way of determining 
to what extent the veteran had been exposed to asbestos 
during his Naval service.  General specifications for ships 
during that period of time required that heated surfaces be 
covered with an insulating material and it was highly 
probable that asbestos products were used to achieve that 
end.  Items that required insulation included piping, 
flanges, valves, fittings, machinery, boilers, evaporators 
and heaters.  The veteran's occupation was as a motor 
machinist mate and there was a probability of exposure to 
asbestos. However, a positive statement that the veteran was 
or was not exposed to asbestos could not be made.

In September 1996 the veteran indicated that he had not 
received any medical treatment from any private hospital or 
physician since his discharge from service.  He stated that 
the VA hospital had all of his records.  He had been 
diagnosed as having lung disorders including asthma and 
emphysema.  He had served on numerous ships during service 
and had been exposed to asbestos on all of them.  On one ship 
he was involved in repair and spent a considerable amount of 
time in the engine room.  After service he had worked at a 
gas station and from 1946 to 1955 he had worked with meat 
cutting and groceries.  From 1955 to 1973 he had owned his 
own grocery and meat market and from 1973 to 1983 he had 
worked for a grocery store.  He retired in 1984.  From 1984 
to 1989 he had worked part time in a locker plant.  To the 
best of his knowledge he had not been exposed to asbestos 
during his employment after service.

During the course of the August 1998 Board hearing, the 
veteran testified that he had been treated at the VA medical 
center since about 15 years prior to the hearing.  He had 
always received his treatment at the VA medical center.  He 
had been in the engine rooms quite often and had done repair 
work on other ships, always in the engine room and that was 
the only thing the doctors could trace his problem back to.  
During the period from 1945 until the early 1980's he had 
always had some kind of complications if he overstressed 
himself.  He had not received any medical treatment during 
that time.  He had initially sought treatment at the VA 
hospital for breathing problems since as he was walking to 
work he was unable to breathe.  At the hearing, the veteran's 
representative requested that the claim not be acted upon for 
at least 30 days so that they could submit a medical 
statement establishing a linkage.  No such statement was 
subsequently added to the record.  


II.  Analysis.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, supra.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet the statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  In this case, the veteran's service medical 
records, including the report of his physical examination for 
separation from service do not reflect any complaints or 
findings regarding a respiratory disability.  The respiratory 
system was reported to be normal on the physical examination 
for separation from service and a chest X-ray study was 
negative.

The veteran's initial claim for VA disability benefits was 
not submitted until August 1987 and that claim was a claim 
for disability pension benefits which were awarded to him.  
In June 1996 the veteran submitted his initial claim for 
service connection for a respiratory disability.  The 
regional office later received VA outpatient treatment 
records reflecting treatment of the veteran for various 
conditions during 1995 and 1996 including asthma.  However, 
that was many years following the veteran's separation from 
military service.  The veteran has related that he did not 
seek medical treatment for a respiratory condition until 
about 1983, many years after service.

The veteran has maintained that while serving aboard ship 
during service, he was exposed to asbestos and the exposure 
brought about his current respiratory disability.  In this 
regard, in September 1996 the National Personnel Records 
Center indicated that although it could not make a positive 
statement that the veteran was or was not exposed to asbestos 
during service, it was probable that the veteran had been 
exposed to asbestos in view of his occupation as a motor 
machinist mate aboard ship.  While the veteran testified, in 
substance that he believed that medical authorities believed 
that there was no other cause for his respiratory disability, 
the necessary documentation for his theory, which was to be 
added to the record shortly after the August 1998 hearing, 
was never furnished.  In short, there is absolutely no 
medical evidence or written medical opinion linking the 
veteran's current respiratory disability to the veteran's 
military service or any exposure to asbestos during service.  
Without some medical opinion or medical evidence linking the 
respiratory disability to the veteran's service the claim for 
service connection for the respiratory disability is not well 
grounded.

The veteran is certainly capable of providing evidence of 
symptomatology but a lay person is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other medical evidence which supports his claim.  The 
evidence now of record fails to show that he has a 
respiratory disability as a result of inservice asbestos 
exposure or a respiratory disability that developed 
coincident with his period of military service.  Thus, his 
claim may not be considered well grounded.  38 U.S.C.A. 
§ 5107(a).  Since the claim is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for a respiratory disability on a 
ground different from that of the regional office; that is, 
whether the claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the regional office accorded the 
veteran greater consideration than his claim warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board views the above discussion in this case as 
sufficient to inform the veteran of the elements necessary to 
complete his application on the claim at hand.  See 
Robinette, 8 Vet. App. at 77-78.


ORDER

Entitlement to service connection for a respiratory 
disability as the result of asbestos exposure during service 
is not established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

